Citation Nr: 1721926	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  06-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extension of a temporary total rating issued from March 4, 2009, to September 30, 2009, for service-connected lumbar spine disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a left eye disability.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2014, the Board, in part, remanded the issues on appeal for additional development.  

In the September 2014 Board decision, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was also remanded for additional development.  In a December 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted the claim of entitlement to a TDIU effective August 4, 2014.  The AOJ erroneously included the issue of entitlement to an earlier effective date for the TDIU claim in a December 2016 supplemental statement of the case (SSOC).  This was in error because the Veteran has not expressed disagreement with the effective date assigned for the TDIU grant nor has this issue been properly appealed.  The grant of entitlement to a TDIU in the December 2016 rating decision represents a complete grant of the benefit sought on appeal.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Since October 1, 2009, the Veteran did not have severe postoperative residuals of a posterior L2-L5 1umbar spine instrumentation and fusion revision, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), that required further convalescence.

2.  The Veteran's left eye disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, nor was it caused by an event not reasonably foreseeable of VA care.


CONCLUSIONS OF LAW

1.  Criteria for extension of a temporary total rating based on surgical or other treatment of the post-operative lumbar spine residuals necessitating convalescence, since October 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  Criteria for compensation benefits for under 38 U.S.C.A. § 1151 for a left disability as a result of a VA surgical procedure have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board but she declined.  

With regard to the claims being decided herein, the Board last remanded the claims to obtain additional VA treatment records and a copy of an examination which was not of record.  This was done, and neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A VA medical examination was conducted and a medical opinion was obtained with regard to the left eye disability claim (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's claimed left eye disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the opinion obtained during this appeal with regard to the claim for residuals of an eye injury.   See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Extension of Temporary Total Rating

Historically, the Veteran submitted a claim for a temporary total rating for a period of convalescence following a surgical procedure performed on her lumbar spine in March 2009.  In an April 2009 rating decision, the Veteran was granted a 100 percent rating effective March 4, 2009, based on surgical or other treatment necessitating convalescence.  A 10 percent rating was assigned effective October 1, 2009.  The Veteran disagreed with the time period awarded for the temporary total rating and this appeal ensued.  

The Veteran contends that she warrants an extension of the temporary total rating assigned for her lumbar spine disability.  

A review of the VA outpatient treatment reports reflects that the Veteran underwent a posterior L2-L5 1umbar spine instrumentation and fusion revision on March 4, 2009.  She was released from the hospital several days thereafter.  At that time, she was reported to demonstrate good return for getting into and out of bed and ambulating in her room without the use of an assistive device.  She started physical therapy for her back about a week after her surgical procedure.  At an entry in late March 2009, three week following surgery, the surgical wound was noted to be healing well. The sutures were removed and aquatherapy, swimming, and walking were encouraged.  Convalescence was reported to continue for one year.  At a follow-up appointment in October 2009, the Veteran reported persistent pain in her left calf to her heel and fatigue in the low back.  She used a cane for assisted ambulation and she had normal quadriceps and trace Achilles jerks.  The surgical scar was reported to be well-healed.  The Veteran had limited range of motion of the low back secondary to guarding and fusion.  X-rays revealed post-traumatic degenerative disc disease of the lumbosacral spine leading to spinal stenosis and degenerative scoliosis.  She was advised to continue her pain medication regimen and return for followup x-rays of the lumbar spine in four to six months.  

At a January 2011 VA examination of the Veteran's spine, the examiner indicated that the Veteran's current lumbar spine limited her mobility, range of motion, ability to lift and carry, and might limit her from being in prolonged fixed postures.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth under 38 C.F.R. § 4.30(a).  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) under 38 C.F.R. § 4.30(a) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The Board finds that an extension of the temporary total rating beyond September 30, 2009, is not warranted.  In this regard, the Board acknowledges that the Veteran was reported to be convalescing for a period of one year at a March 2009 post-operative followup appointment.  However, when examined in October 2009, the evidence of record does not show that the Veteran experienced severe postoperative residuals from her lumbar spine surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  In fact, the surgical scar was reported to be well-healed and the Veteran ambulated with a cane.  As such, an extension of the temporary total disability rating beyond September 30, 2009, is not warranted.

38 U.S.C.A. § 1151 - Left Eye Disability

Historically, the Veteran submitted a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability.  The claim was denied in a May 2007 rating decision.  The Veteran disagreed with the denial of her claim and this appeal ensued.  

The Veteran contends that she suffers from a left eye disability manifested by a blind spot and limited peripheral vision which she believes resulted from left eye cataract surgery performed at VA in March 2006.   

A review of the VA surgical and eye treatment reports reflects that the Veteran was reported to have a visually significant cataract of the left eye for which she underwent a cataract extraction by phacoemulsification with intraocular lens implant in March 2006.  The records indicate that consent was obtained prior to the surgical procedure, the surgery proceeded in a routine fashion.  Following the procedure an eye shield was placed over the eye and the Veteran was reported to be in good condition.    

In March 2006, at a post-operative appointment one day post-surgery, the Veteran was noted to be doing well and the Veteran was reported to be happy with no complaints.  At an appointment one week post-surgery, the Veteran reported a shimmering and dark "quarter moon" on the lower left corner of the left eye.  She was prescribed eye drops and pain medication and advised to return in four weeks.  In April 2006, she reported excessive shimmering and crescent shaped black spot of the left eye.  The examiner's impression was pseudophakia with previous history of pars plana vitrectomy (PPV)/scleral buckle (SB).  The examiner noted that there was a long discussion of the Veteran's reported black spot which was likely from an area of retinal atrophy.  At a retinal examination in July 2006, the Veteran was reported to have a past medical history of scleral and vitrectomy of the left eye in 1983 and left eye cataract extraction in March 2006.  After [cataract] surgery she noticed photopsias and a "crescent" in the inferior visual field.  Following a clinical evaluation, the Veteran was assessed with status post scleral buckle, vitrectomy of the left eye.  The retina was attached and there was some peripheral scarring inferiorly.  She was also assessed with mild epiretinal membrane (ERM) of the left eye which was not visually significant and pseudophakia of the left eye.  The lens appeared centrally located and clear.  The examiner concluded that the Veteran's symptoms did not correlate with photopsias arising from retinal traction the examiner was unable to explain the symptoms based on any retinal pathology.  In September 2006, the Veteran was assessed with a visual field defect likely related to the edge of the posterior chamber intraocular lens (PCIOL).  The lens was noted to be well-centered.  She was also noted to be status post PPV/SB of the left eye and pseudophakia of the left eye.  

In July 2013, the Veteran underwent a YAG capsulotomy.  She denied any acute visual complaints including pain, flashes, or floaters.  

At a November 2016 VA eye examination, the Veteran was assessed with a retinal tear of the left eye status post buckle, pseudophakia of the left eye, dry eyes, longstanding ERM, and longstanding intermittent alternating estropia.  The examiner noted that the Veteran reported that the visual disturbance of the crescent in her vision had progressively improved since her YAG capsulotomy performed on her left eye in July 2013.  The examiner indicated that the Veteran's visual acuities were unaffected and her visual field has a minor deficit superonasally which correlated with chorioretinal scarring from the scleral buckle that was placed in her left eye in 1985 to repair a retinal tear.  The examiner reported that none of the Veteran's reported symptoms correlate with a history of an uncomplicated cataract extraction which occurred in March 2006.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. §  1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361. 

The evidence in this case confirms that the Veteran initially had additional disability, as she developed a visual disturbance following her cataract surgery in March 2006.  

The issue is then whether the VA surgical treatment actually caused the additional disability. 

In this case, the evidence does not establish that the surgical treatment that the Veteran received at VA caused his visual field defect.  As indicated, the Veteran underwent a cataract procedure on her left eye in March 2006.  The procedure went well and the Veteran initially had no complaints following the procedure.  The Veteran later developed a visual field defect manifested by a crescent shaped blind spot.  However, neither the evidence of record nor the November 2016 VA examiner have indicated that the Veteran's visual field defect was related to the March 2006 cataract surgery.  Moreover, the Veteran's reported visual field defect was improved after a 2013 YAG capsulotomy.  Finally, the November 2016 VA examiner specifically opined that the Veteran's remaining visual symptoms did not correlate with a history of an uncomplicated cataract extraction.  There has been no suggestion that the surgical procedure performed on the Veteran was done so without his consent.  Moreover, the records reflect that the Veteran had proper follow-up care after surgery.  Consequently, the Veteran's left eye disability cannot be attributed to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or lack of treatment. 

As a lay person, the Veteran is competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion as to the root cause of her visual field defect.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, her opinion is insufficient to establish causation. 

As described, the weight of the evidence is against a finding that VA surgical procedure, care, or treatment caused the left eye visual field defect.  As such, the criteria for a grant of benefits under 38 U.S.C.A. § 1151 have not been met.  Therefore, the Veteran's claim is denied.


ORDER

Entitlement to an extension of a temporary total rating issued from March 4, 2009, to September 30, 2009, for service-connected lumbar spine disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for a left eye disability is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


